
	
		I
		112th CONGRESS
		2d Session
		H. R. 6536
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the President to seek to conduct
		  negotiations with the European Union for purposes of entering into a trade
		  agreement with the European Union, and for other purposes.
	
	
		1.Trade agreement authority
			 with respect to the European Union
			(a)AuthoritySubject to subsection (b), the President is
			 authorized to seek to conduct negotiations with the European Union for purposes
			 of entering into a trade agreement with the European Union to reduce existing
			 duties or other import restrictions of the European Union or the United States
			 that are unduly burdening and restricting the foreign trade of the United
			 States.
			(b)Congressional
			 notification and consultationThe exercise of the authority of subsection
			 (a) shall be subject to all applicable congressional notification and
			 consultation requirements provided for under any other provision of law.
			
